MEMORANDUM OPINION
PER CURIAM
On August 15, 2016, relator Eustorgio Resendez filed a pro se petition for writ of mandamus, seeking a writ of mandamus ordering a justice of the peace to exhume four bodies and reopen an inquest. This court does not have jurisdiction to grant the requested relief. By statute, this court has the authority to issue a writ of mandamus against “a judge of a district or county court in the court of appeals district” and other writs as necessary to enforce our appellate jurisdiction. Tex. Gov’t Code Ann. § 22.221(a)-(b) (West 2004). We conclude the writ does not enforce our appellate jurisdiction in this instance. Accordingly, Relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.